Appeal from an order of the Court of Claims (Murray, J.), entered April 29, 1982, which denied claimant’s motion to vacate the State’s demand for a bill of particulars. Claimants, an individual and a corporation, filed a claim against the State seeking to recover some $1,068,550 in damages. In the claim document, claimants assert that they are owners of certain premises which the State or its agent, the Facilities Development Corporation, agreed to lease. Claimants refer to an agreement to lease made on or about June 29,1979, an agreement to pay rentals made on or about January 23, 1980, and entry into a lease on or about September 10, 1981. Claimants allege that the State breached the above-referenced agreements. Further, claimants allege that the subject property was damaged by the State’s acts of negligence, nonfeasance and misfeasance. Finally, claimants allege unlawful entry, illegal use, de facto appropriation and continuing trespass. After submitting an answer to the claim, the State served a demand for a bill of *914particulars. Claimants moved for an order vacating this demand, asserting that the demand was unduly burdensome and sought mostly evidentiary items. The Court of Claims denied claimants’ motion and this appeal ensued. On appeal, claimants reiterate the arguments made before the Court of Claims. We find these arguments to be without merit. A careful review of the record reveals that the instant demand for a bill of particulars was entirely proper (see Siegel, New York Practice, § 238, pp 291-294). The Court of Claims order should, therefore, be affirmed. Order affirmed, with costs. Kane, J. P., Casey, Mikoll, Yesawich, Jr., and Weiss, JJ., concur.